Case 2:20-cv-04556-AB-JC Document 102-12 Filed 03/19/21 Page 1 of 5 Page ID #:3033




                          Exhibit E
Case 2:20-cv-04556-AB-JC Document 102-12 Filed 03/19/21 Page 2 of 5 Page ID #:3034




                                                                          MOSAIC000017
Case 2:20-cv-04556-AB-JC Document 102-12 Filed 03/19/21 Page 3 of 5 Page ID #:3035




                                                                          MOSAIC000018
Case 2:20-cv-04556-AB-JC Document 102-12 Filed 03/19/21 Page 4 of 5 Page ID #:3036




                                                                          MOSAIC000019
Case 2:20-cv-04556-AB-JC Document 102-12 Filed 03/19/21 Page 5 of 5 Page ID #:3037




                                                                          MOSAIC000020
